DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply in response to application filed on 23 of December 2020.
Claims 1-22 are currently pending and are rejected as described below.

Claim Objections
Claim 5 is objected to because of the following informality:    






Claim 5 “…of of each of the following suitability factors…”.  

Appropriate correction is required.

Allowable Subject Matter
Claims 1-22 are objected to as being currently rejected as below, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action.  The prior art of record most closely resembling the applicant’s claimed invention includes Gopalakrishnan et. al. (US 20180012164), Goel et. al. (US 20180308366), and Rath et. al. (NPL  Air Taxi Skyport Location Problem with Single-allocation Choice-constrained Elastic Demand for Airport Access). 
Gopalakrishnan teaches a method of planning for deployment of facilities such as EV charging stations where the method includes processing a set of candidate sites and a set of locations of interest using a distance algorithm to determine a set of reachability radiuses, an inner reachability radius, and an outer reachability radius, thus receiving a set of estimated site demands for service from a demand prediction subsystem, wherein the set of estimated site demands for service includes an estimated site demand for service for each candidate site, processing the set of candidate sites, the set of estimated site demands for service, and a service requirement constraint using a queuing algorithm to determine service units required to satisfy the service requirement constraint at each candidate site, wherein the determined service units for each candidate site form a set of service unit quantities, and processing the set of candidate sites, the set of service unit quantities, and existing per unit cost data for deployment of service units to the set of candidate sites using a site cost algorithm to estimate a set of site deployment costs including a site deployment cost for each candidate site, wherein each site deployment cost represents costs to obtain the corresponding candidate site and to setup the service units at the corresponding candidate site.
Goel teaches the transport network management system estimates demand for transport services in a geographic region based on historical travel data, uses a stochastic model to generate solutions accounting for multiple scenarios, then suggests locations for Vertical Take Off and Landing (VTOL) hubs (i.e. vertiports) to help meet that demand, and simulates the flow of riders and VTOL aircraft between the hubs to assist in network planning.
	Rath teaches a many-to-many distribution network where hubs serve as transfer or switching points in a hub location problem (HLP) while comparing both time spent on transfer and cost for air mobility vehicle versus traditional methods deployed in NYC such as taxis.  Using the data obtained for the 149 taxi zones to the 3 airports, the authors pre-computed all possible values of population air taxi choice probabilities (qik j) in Equation (9) for each origin zone to each candidate skyports (going to multiple airports). Demand for trips to the three main airports within the NYC area is used as input to the optimization of skyport locations in order to sustainably serve customers while saving time and alleviating congestion.
	None of the above prior art explicitly teaches " determining a composite value from a set of weighted values for each subregion of the plurality of subregions, wherein each weighted value in the set corresponds to a suitability value as scaled by a scale value for each of the suitability factors in consideration, wherein the suitability value is a reward value or a penalty value in the data sets” and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-22 are allowable over the prior art of record, and are objected to as provided below.  

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 21 recites “…storing one or more sequences of instructions, which when executed, cause: storing…a plurality of data sets that describe a vertiport suitability of at least one suitability factor of a plurality of suitability factors for a geographical area, including noise, zoning, power grid infrastructure, ground congestion, mass transit stations, hospitals, and fire stations; processing the plurality of data sets to identify a set of candidate locations for a vertiport in the geographical area by: (a) programmatically dividing the geographical area into a plurality of subregions, (b) identifying one or more suitability factors in consideration for identifying the set of candidate locations, (c) determining a composite value from a set of weighted values for each subregion of the plurality of subregions, wherein each weighted value in the set corresponds to a suitability value as scaled by a scale value for each of the suitability factors in consideration, wherein the suitability value is a reward value or a penalty value in the data sets, and (d) identifying the particular subregion as one of a set of candidate locations if the composite value for the particular subregion exceeds a threshold value; and outputting the set of candidate locations to be displayed on a user interface showing the geographical area”.  Claims 1 and 22 disclose similar limitations as Claim 21 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1 and 21-22 are directed to “Certain Methods Of Organizing Human Activity” in particular “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as storing information that describe a vertiport suitability, “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as identifying suitability factors and particular subregions for a set of candidate locations and “Mathematical Concept” in particular “mathematical calculations” such as processing the plurality of dataset and determining a composite value as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 21-22 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1 and 21-22 recite additional elements “one or more processors”, “one or more computer-readable mediums”, and “one or more digital data repositories”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Therefore, the claims are directed to an abstract idea. 
	With respect to step 2B, claims 1 and 21-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “one or more processors”, “one or more computer-readable mediums”, and “one or more digital data repositories”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶82 “The computer system 1200 shown in FIG. 12 may be commercial-off-the-shelf (COTS) computer system or special purpose hardware. [0083]   In an embodiment, computer system 1200 includes processor 1204, main memory 1206, ROM 1208, storage device 1210, and communication interface 1218. Computer system 1200 includes at least one processor 1204 for processing information. Computer system 1200 also includes a main memory 1206, such as a random-access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by processor 1204. Main memory 1206 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 1204. Computer system 1200 further includes a read only memory (ROM) 1208 or other static storage device for storing static information and instructions for processor 1204. A storage device 1210, such as a magnetic disk or optical disk, is provided for storing information and instructions”.  
As a result, claims 1 and 21-22 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        5/25/2022